Case 6:20-cv-01083-ADA Document 28-9 Filed 07/26/21 Page 1 of 6




                   EXHIBIT 8
               Case 6:20-cv-01083-ADA Document 28-9 Filed 07/26/21 Page 2 of 6




HP 9000 rp8420 Server
HP 9000               User Service
               Server User         Guide
                           Service Guide




 HP
 HP  Part Number
     Part Number: A691296023ed5
                      A6912-96023-ed5


                                                                           40®
 Published    October 2009
 Published: October     2009
 Edition
 Edition: 5th
          5th Edition
               Edition




                                                                                 ARISTAWSOU0010948
                                                                                 ARISTA_WSOU_0010948
                      Case 6:20-cv-01083-ADA Document 28-9 Filed 07/26/21 Page 3 of 6

©© Copyright
   Copyright 20032009
             2003-2009

Legal Notices
Legal Notices
The                                                       without notice.
                                                                  notice The                  for HP products and services
The information
    information     contained
                    contained herein  is
                                        subject to
                              herein is subject to change
                                                   change without         The only warranties
                                                                                   warranties for HP products and services are set forth
                                                                                                                                set      in the
                                                                                                                                   forth in the express
warranty
warranty     statements accompanying
             statements accompanying such
                                     such products and services.
                                          products and           Nothing herein
                                                       services Nothing  herein should be construed
                                                                                should be construed as
                                                                                                    as constituting
                                                                                                       constituting an additional
                                                                                                                    an additional warranty  HP
                                                                                                                                  warranty. HP
shall not be liable for technical or editorial
shall not be liable for technical or editorial errors
                                               errors or omissions contained
                                                      or omissions contained herein
                                                                             herein.
Printed in USA
Printed in U.S.A.

Intel, Pentium
Intel  Pentium, Intel Inside  Itanium and
                      Inside, Itanium,
                  Intel                and the
                                           the Intel Inside
                                                     Inside logo
                                                 Intel           are trademarks
                                                            logo are trademarks or registered trademarks
                                                                                or registered            of Intel Corporation or
                                                                                              trademarks of    Intel          or its subsidiaries
                                                                                                                                     subsidiaries
                                                                                                                                      its         in
                                                                                                                                                  in
the United States and
the United States     other countries.
                  and other countries



Linux
Linux   is
          is aa US   registered trademark
                U.S. registered trademark of Linus Torvalds
                                          of Linus Torvalds.

Microsoft and Windows
Microsoft and         are US
              Windows are      registered trademarks
                          U.S. registered            of Microsoft
                                          trademarks of Microsoft Corporation
                                                                  Corporation.




                                                                                                                                            ARISTAWSOU0010949
                                                                                                                                            ARISTA_WSOU_0010949
          Case 6:20-cv-01083-ADA Document 28-9 Filed 07/26/21 Page 4 of 6

         Table 59 Disk
         Table 5-9      Drive LEDs
                   Disk Drive LEDs
                 LED
         Adivity LED
         Activity                Status LED
                                 Status
                                        LED     Flash Rate
                                                Flash Rate           Description
                                                                     Description



         Off
         Off                     Green
                                 Green          Steady
                                                Steady               Normal operation
                                                                     Normal operation, power
                                                                                       power applied
                                                                                             applied
         Green
         Green                   Off
                                 Off            Steady
                                                Steady               Green stays
                                                                     Green       on during
                                                                           stays on during foreground drive self-test
                                                                                           foreground drive self test



         Green
         Green                   Off
                                 Off            Flutter at rate of
                                                Flutter at rate of   IO Disk
                                                                     1/0 Disk activity
                                                                              activity
                                                activity
                                                activity



         Off
         Off                     Yellow
                                 Yellow                  at 1Hz
                                                Flashing at
                                                Flashing    lHz or Predictive failure
                                                                or Predictive          needs immediate
                                                                              failure, needs immediate investigation
                                                                                                       investigation
                                                2 Hz
                                                2Hz
         Off                     Yellow                  at 05Hz
         Off                     Yellow         Flashing at
                                                Flashing    0.5Hz    Operator inducing manually
                                                                     Operator inducing manually
                                                or 1Hz
                                                or lHz
         Off
         Off                     Yellow
                                 Yellow         Steady
                                                Steady               Module fault
                                                                            fault, critical
                                                                                   critical
         Off
         Off                     Off
                                 Off            LEDs
                                                LEDsoff
                                                     off             Unit not
                                                                     Unit not powered or installed
                                                                              powered or installed


Server Management Subsystem
Server Management           Hardware Overview
                  Subsystem Hardware Overview

         Server management
         Server              for the
                management for       HP 9000
                                 the HP 9000 rp8420  server series
                                             rp8420 server  series is
                                                                   is provided
                                                                      provided by an MPMP on the
                                                                                               the core IO
                                                                                                   core 1/0

         board
         board. The
                The server management hardware
                    server management  hardware is
                                                 is powered
                                                    powered by standby
                                                                 standby power
                                                                          power that is available whenever
                                                                                that is available whenever
         the server
         the server is plugged
                       plugged into
                        is            primary AC
                                 into primary       power. This
                                                AC power   This allows
                                                                 allows service   access even
                                                                         service access  even if the DC power
                                                                                                 the DC  power if


            the
         to the server
         to               switched   off
                server is switched off.
                                 is



         The MP
         The  MP communicates      with the
                   communicates with     the server subsystems
                                                    subsystems, sensors,
                                                                  sensors and    PDC by internal
                                                                           and PDC                 buses It also
                                                                                          internal buses.   also               It


         communicates
         communicates withwith the  operating console
                               the operating   console and session
                                                           session gettys       universal asynchronous
                                                                     gettys by universal   asynchronous
         receiver transmitters UARTs
         receiver-transmitters   (UARTs) onon the      IO PCI bus.
                                                  core 1/0
                                              the core          bus

         Connection
         Connection   to the
                      to the management
                             management processor is by way     of three
                                                            way of   is  IO paths:
                                                                   three 1/0 paths

         •     An RS
               An    232 port for
                  RS-232              local terminal
                               for aa local terminal
         •     An RS
               An    232 port
                  RS-232  port for    modem connection
                               for aa modem    connection

         •     A             baseT    LAN
                 101001000 baseT LAN port
               A 10/100/1000                port Web
                                                 (Web console
                                                       console)
         When
         When the
              the server is configured
                  server               with one
                            configured withisone core  IO board
                                                  core 1/0 board, that  board must be
                                                                   that board      be in
                                                                                      in slot 0 since
                                                                                         slot 0, since the
                                                                                                       the
         master MP
         master MP is always  the MP
                      always the
                            is    MP on
                                      on the       IO board
                                             core 1/0
                                         the core     board in
                                                             in slot 0
                                                                slot 0.
         When
         When the
              the    server is configured
                     server      configured for
                                           is     two partitions,
                                              for two partitions it must
                                                                      must contain   two core
                                                                            contain two
                                                                              it          core 1/0IO boards,
                                                                                                       boards one
                                                                                                                one for
                                                                                                                      for

         each partition
         each partition. It will
                              will also
                                   also contain
                                      It          two MPs
                                         contain two  MPs. In this
                                                                this case,
                                                                      case the
                                                                           the MP
                                                                               MP   in
                                                                                    in slot
                                                                                       slot 0
                                                                                            0  is  the
                                                                                                   the master
                                                                                                         is     MP
                                                                                                                MP    and
         provides all of
         provides       of the
                      all       server management
                           the server                 functions The
                                       management functions.            MP on
                                                                   The MP   on the
                                                                               the core  IO board
                                                                                   core 1/0   board in in slot      a slave
                                                                                                          slot 1 is a slave
                                                                                                                        1 is


         MP   and              the
         MP and redirects the operating
                   redirects       operating system gettys
                                                       gettys to  the
                                                              to the master    MP
                                                                       master MP over
                                                                                   over an   internal    MP
                                                                                         an internal MP-to-MPto MP     link
                                                                                                                       link.
         All
         All external   connections
              external connections     to the
                                       to     MP must
                                          the MP   must be          master MP
                                                               the master
                                                        be to the           MP in slot 0.0 The     slave MP
                                                                                            The slave    MP ports
                                                                                                               ports will
                                                                                                                      will

         be
         be disabled
             disabled.
         For high availability HA
         For high availability   (HA), the
                                       the server
                                            server powers
                                                    powers up and powers         down without
                                                                       powers down     without an  MR Booting
                                                                                                an MP. Booting
         HPUX     without an
         HP-UX without      an MP
                               MP depends
                                    depends   on the
                                                 the  ability
                                                      ability of
                                                              of  the
                                                                 the  operating
                                                                      operating   system to boot
                                                                                            boot without
                                                                                                 without    console
                                                                                                          a console
         getty  Thus in a two-partition
         getty. Thus, in  a two partition system,
                                            system the partition
                                                     the              with a failed MP
                                                          partition with a failed MP might not boot,
                                                                                               not boot since the
                                                                                                         since the

         MP
         MP provides    the  console
              provides the console getty.
                                      getty

         The
         The server               cannot be
                    configuration cannot
             server configuration           changed without
                                         be changed without the
                                                            the                           MP
                                                                                          MP.
         Resetting the  MP through
         Resetting the MP   through aa modem    connection may cause
                                       modem connection              AdminAM
                                                               cause Admin   "M to display   on every enter
                                                                                    display on
         keystroke. Attempting
         keystroke   Attempting  a modem
                                   modem    reset MP
                                                  (MP command
                                                      command   MR
                                                                MR) does
                                                                    does not
                                                                         not  clear
                                                                              clear this incorrect
                                                                                         incorrect response.
                                                                                                   response
         This    not experienced
         This is not
                 is
                     experienced with
                                 with  a telnet
                                         telnet connection
                                                connection.
         A
         A new
           new Login prompt regains
               Login prompt         control by
                            regains control by following these steps:
                                               following these steps

         1
         1.    Enter Admin
               Enter        (case sensitive
                     Admin case    sensitive) and press  <enter >< ctrl +enter>
                                                  press <enter><        +enter> keys.
                                                                                keys
                                                                                   ctrl


         2
         2.    A new
               A new Login  prompt is created
                      Login prompt      created.is


         3
         3.    Re-enter Admin
               Reenter                            move on
                                        enter> to move
                               <ctrl + enter>
                        Admin <ctrl                            the Password prompt.
                                                         on to the            prompt
         4
         4.    Enter Admin
               Enter        <ctrl ++ enter>
                     Admin <ctrl     enter> to reach
                                               reach the        Menu
                                                     the Main Menu.


                                                                          Server Management
                                                                                 Management Subsystem Hardware Overview
                                                                                            Subsystem Hardware Overview             91


                                                                                                                        ARISTAWSOU0011038
                                                                                                                        ARISTA_WSOU_0011038
               Case 6:20-cv-01083-ADA Document 28-9 Filed 07/26/21 Page 5 of 6

         Afterwards
         Afterwards, the NI
                     the AM                    when the
                                    not return when
                                 will
                               will not             the enter
                                                        enter key    pressed The
                                                              key is pressed.
                                                                   is                        return if the
                                                                                        will return
                                                                              The issue will         if    MP
                                                                                                       the MP
          is reset
         is
                           the modem
                   through the
             reset through     modem.

Server Management
Server            Overview
       Management Overview
          Server management
          Server management consists
                            consists of four basic
                                     of four basic functional
                                                   functional groups:
                                                              groups
               Chassis
          •    Chassis management
                       management
          •    Chassis logging
               Chassis logging
          •    Console
               Console and
                        and session   redirection
                              session redirection
          •    Service access
               Service access

          Chassis Management
          Chassis Management
         Chassis                         control and sensing the
          Chassis management
                  management consists of control
                             consists of         and sensing the state of the
                                                                 state of the server
                                                                              server subsystems
                                                                                     subsystems:
          •    Control and sensing of bulk power
               Control and sensing of bulk power
          •    Control and sensing of    DC to DC converters
               Control and sensing of DC-to-DC    converters

          •    Control and
               Control and sensing
                            sensing of   fans
                                      of fans


          •    Control    the        panel LEDs
               Control of the front panel
                       of     front         LEDs
          •    Sensing temperature
               Sensing temperature

          •    Sensing of the
               Sensing of the power    switch
                              power switch
          •            chassis  intrusion
               Sensing chassis intrusion
               Sensing

          •    Reading  FRU PROMS
               Reading FRU    PROMS

          Chassis Logging
          Chassis Logging
         Chassis logging consists
          Chassis logging consists of
                                   of maintaining      of chassis
                                      maintaining logs of         codes
                                                          chassis codes:
          •    Boot codes
               Boot codes
          •    Activity codes
               Activity  codes
          •    Error  codes
               Error codes

          Console and Session
          Console and Session Redirection
                              Redirection
         Console
         Console and session redirection
                 and session             allows the
                             redirection allows     console and
                                                the console and session terminals
                                                                session terminals        to be
                                                                                         to    connected over
                                                                                            be connected
          RS 232 a
          RS-232, a modem
                    modem, or aa LAN            Web console).
                                     connection (Web
                                 LAN connection      console


          Service Access
          Service Access
          Service access
          Service access allows access to and
                         allows access    and control
                                              control of
                                                      of server state. Service access
                                                                state Service            secured by a password.
                                                                               access is secured
                                                                                    is                password
          Service access
          Service access functions
                         functions include
                                    include:
          •    Access to chassis logs
               Access to chassis logs
          •    Configuration of
               Configuration   of partitions
                                   partitions
          •    Control
               Control for
                        for online  addition and
                            online addition    and replacement
                                                   replacement

          •    Access to the
               Access to  the virtual
                              virtual front
                                      front panel
                                             panel
          •    Transfer  of control
               Transfer of           and reset
                            control and   reset

Server Management
Server            Behavior
       Management Behavior
         This section  describes how
          This section describes how the
                                     the system                                           how the
                                                                                              the firmware
                                         system responds
                                                responds to over
                                                            over-temperature
                                                                 temperature situations,
                                                                               situations how

          controls and monitors
          controls and            fans and
                        monitors fans,     how it controls
                                       and how    controls power
                                                    it     power to the server
                                                                        server.

Thermal
Thermal Monitoring
        Monitoring

         The manageability firmware
         The manageability firmware   is responsible      monitoring the
                                         responsible for monitoring
                                        is                               ambient temperature
                                                                     the ambient                   the server
                                                                                  temperature in the
          and taking
              taking appropriate
                     appropriate action
                                 action  if this
                                            this
                                             if  temperature
                                                 temperature becomes
                                                             becomes  too high.
                                                                          high  To
                                                                                To  this end
                                                                                    this end, the
                                                                                              the ambient
                                                                                                  ambient


92
92   Troubleshooting
     Troubleshooting




                                                                                                          ARISTAWSOU0011039
                                                                                                          ARISTA_WSOU_0011039
        Case 6:20-cv-01083-ADA Document 28-9 Filed 07/26/21 Page 6 of 6

      temperature of
      temperature       the server
                    of the             broken into
                             server is broken
                                        is
                                              into four ranges normal
                                                   four ranges:          overtemp low
                                                                normal, overtemp       low OTL     overtemp
                                                                                            (OTL), overtemp
      medium    OTM and
      medium (OTM),       and overtemp          0TH Figure
                                overtemp high (0TH).    Figure 510  shows the
                                                               5-10 shows        actions taken
                                                                           the actions    taken at each range
                                                                                                at each

      transition
      transition. Actions   for
                  Actions for   increasing temperatures
                                increasing               are shown
                                           temperatures are            the left;
                                                             shown on the                 for
                                                                                 actions for
                                                                           left actions       decreasing temps
      are shown
      are shown onon the
                      the right
                           right.

       Figure 510 Temperature
       Figure 5-10             States
                   Temperature States



           Send Chassis Code
           Send Chassis Code
                                                                      Send         Code
                                                                           Chassis Code
                                                                      Send Chassis
               Shut Down 48v
               Shut Down 48v
                                                   OTM
                                                   O "flM

           Send Chassis Code
           Send Chassis Code                                          Send         Code
                                                                           Chassis Code
                                                                      Send Chassis

      Send           the OS
                  to the
      Send signal to     OS                                           Send
                                                                      Send signal  to the
                                                                           signa l to     OS
                                                                                      the OS
                                                        V
                                                   OTL
                                                   OT L
                                              A
           Send Chass is Code
           Send Chassis  Code
                                                                      Fan Speed
                                                                      Fan         NORMAL
                                                                                = NORMAL
                                                                          Speed =
           Fan Speed
           Fan         HIGH
                     = HIGH
               Speed =
                                                        V
                                              Nnrmal         L    R

      On
      On large
         large   temperature    swings the
                 temperature swings,    the server will
                                                    will transition
                                                         transition through all states
                                                                                states in
                                                                                     all   order It might go
                                                                                        in order.         go    It


      to the
      to the following
             following state  immediately, but
                        state immediately   but each
                                                each of  the preceding
                                                      of the preceding actions
                                                                        actions will
                                                                                will occur.   the temperature
                                                                                     occur If the     If
                                                                                                  temperature
      reaches
      reaches the
                the highest         the server
                             range, the
                    highest range       server will     shut down
                                               will be shut  down immediately
                                                                    immediately by thethe manageability
                                                                                          manageability
      firmware
      firmware.

Fan Control
Fan Control
      There                 of fans
      There are three sets of          the system
                               fans in the system: those      the IO
                                                    those on the    I/O bay, the front and
                                                                        bay the                   fans that
                                                                                       and rear fans   that are

      connected     the  main
      connected to the main backplane
                 to                        and  those  on the  cell  boards  The  front fans
                               backplane, and those on the cell boards. The front fans are    are  run off
                                                                                                       off of
                                                                                                           of

      standby power
      standby           and will  be
               power, and will be running
                                     running any   time AC
                                              any time AC input       power is supplied
                                                             input power                     the
                                                                               supplied to the server.
                                                                                 is       to             All
                                                                                                  server All of
                                                                                                              of

      the
      the fans turn on when
          fans turn     when 4848 V
                                  V power
                                     power is supplied
                                              supplied to
                                               is        to the
                                                            the system.
                                                                system

      As shown
      As shown Figure
               Figure   510
                        5-10, the   fan behavior
                               the fan  behavior is related
                                                    related to the
                                                        is
                                                                                 state. The
                                                                   temperature state
                                                               the temperature              fans will
                                                                                        The fans       be set
                                                                                                  will be

      to       speed when
         high speed
      to high               the ambient
                     when the   ambient temperature
                                          temperature is anywhere     above the
                                                           anywhere above
                                                             is              the normal operating
                                                                                          operating range.
                                                                                                      range
      The  front and
      The front  and rear fans  will be
                          fans will  be set
                                        set to high speed
                                            to high        any time aa chassis
                                                    speed any                  intrusion switch
                                                                       chassis intrusion  switch is triggered
                                                                                                    triggered        is


      when               side cover
             removing aa side
      when removing            cover.

      Altimeter Circuit
       Altimeter Circuit
      The
      The  PCIX    backplane contains
           PCI-X backplane                   altimeter circuit.
                              contains an altimeter    circuit This
                                                                This circuit              adjust the
                                                                      circuit is used to adjust
                                                                                is                    chassis fan
                                                                                                 the chassis   fan

      speeds for the operating
      speeds for the operating altitude     at power
                                  altitude at
                                               power  on  and
                                                          and   during
                                                                during  MP
                                                                        MP   initialization.
                                                                             initialization  The
                                                                                             The  chassis
                                                                                                  chassis  fans
                                                                                                           fans
              of the
      consist of
      consist    the nine       fans twelve
                     nine front fans,               fans and
                                       twelve rear fans, and the  six PCIX
                                                              the six         IO assembly
                                                                       PCI-X I/O             fans If an altimeter
                                                                                   assembly fans.          If


      failure  is          the information
                 detected the information is logged
      failure is detected,                                  an         ID  then
                                                 logged as an Event ID then propagated
                                                   is    as     Event                         to the
                                                                                  propagated to       OS level
                                                                                                  the OS  level to
                                                                                                                 to

      be
      be picked
          picked up
                  up by monitoring     diagnostics.
                        monitoring diagnostics

      The
      The altimeter
          altimeter     circuit is checked
                         circuit                power on
                                   checked at power
                                   is                    on by the MP
                                                            by the            expected value
                                                                   MP. If an expected
                                                                        If                           returned from
                                                                                            value is returned
                                                                                                  is


      the
      the altimeter    circuit, the
           altimeter circuit    the altimeter      determined good.
                                     altimeter is determined
                                              is                        The altimeter
                                                                 good The    altimeter reading        then set in
                                                                                          reading is then
                                                                                                      is       in

      nonvolatile
      non-volatile random        access memory NVRAM
                      random access                 (NVRAM) on  on board
                                                                   board the
                                                                           the core
                                                                               core I/OIO card.
                                                                                            card If the
                                                                                                 If the value
                                                                                                        value is ever
                                                                                                                  ever    is


      lost like
      lost like for    core IO
                 for a core       replacement, the
                             I/O replacement      the NVRAM
                                                      NVRAM will will be
                                                                      be updated
                                                                          updated     at next
                                                                                         next boot
                                                                                              boot  provided   the
                                                                                                               the
      altimeter
      altimeter is functioning      normally. If the
                     functioning normally              altimeter has
                                                   the altimeter  has failed,
                                                                      failed and thethe stable
                                                                                          stable storage  value has
                                                                                                                 has
                                                                                                 storage value
                    is                        If


      been   lost because
      been lost because of aa core
                            of    core IO
                                        I/O failure or replacement,
                                            failure                    the  MP                 the fan
                                                        replacement the MP will adjust the fan speeds
                                                                                 will                   speeds for
                                                                                                                for

      sea level operation
      sea-level   operation.




                                                                                              Management Behavior
                                                                                       Server Management Behavior              93
                                                                                                                               93


                                                                                                                     ARISTAWSOU0011040
                                                                                                                     ARISTA_WSOU_0011040
